J-S06041-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                        v.

KEVIN BRISCOE

                               Appellant               No. 740 EDA 2016


             Appeal from the Judgment of Sentence March 3, 2016
     in the Court of Common Pleas of Philadelphia County Criminal Division
                       at No(s): CP-51-CR-0012317-2014

BEFORE: MOULTON, RANSOM, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                     FILED FEBRUARY 24, 2017

        Appellant, Kevin Briscoe, appeals from his judgment of sentence of

twenty-one to forty-two months’ imprisonment for possession with intent to

deliver a controlled substance (“PWID”),1 conspiracy to possess a controlled

substance with intent to deliver2 and bribery.3       Appellant challenges the

sufficiency of the evidence. We affirm.

        The following evidence was adduced during Appellant’s non-jury trial.

Officer Patrick Banning testified that during his course of duty on the

afternoon of July 22, 2014, he engaged in narcotics surveillance in the area

of the intersection of D and Indiana Streets, Philadelphia, Pennsylvania, with

*
    Former Justice specially assigned to the Superior Court.
1
    35 P.S. § 780-113(a)(30).
2
    18 Pa.C.S. § 903.
3
    18 Pa.C.S. § 4701(a)(3).
J-S06041-17


Sergeant Patrick Love and another officer.    N.T., 12/18/15, at 8. Officer

Banning and the other officers sat in an unmarked parked car on the

northeast corner of D and Indiana Streets. Id. at 10. Between 2:30 and

2:53 p.m., Officer Banning observed Appellant and another man, later

identified as Spencer Platt, standing together on the southeast corner of D

and Indiana Streets. Id. at 20-21. Appellant and Platt spoke to one another

but never exchanged anything between them. Id.

     Five transactions took place at the street corner during this twenty-

three minute period.   Id. at 12-16.   In the first transaction, an unknown

individual approached Appellant and Platt and handed Platt United States

currency. Id. at 11-12. Platt walked down Indiana Street to a grassy area

in front of a brown building, where he retrieved a Newport cigarette box.

Id. He took at least one green packet from the box and handed it to the

individual. Id. The second and third transactions were identical to the first

transaction. Id. at 13-14.

     In the fourth transaction, an individual spoke with Appellant and Platt

and handed Appellant United States currency.       Id. at 14-15.   Appellant

walked down Indiana Street, obtained an object from a black plastic bag

near the brown building, and handed the object to the individual. Id.

     In the fifth and final transaction, an unknown female approached Platt,

but not Appellant, and handed Platt United States currency. Id. at 15-16.




                                    -2-
J-S06041-17


Platt returned to the grassy area, retrieved his cigarette box, removed at

least one green packet from the box and handed it to the female. Id.

     At 2:55 p.m., Officer Banning and back-up officers apprehended

Appellant and Platt. Id. at 16. Officers recovered $40.00 in United States

currency from Platt’s pocket and $251.00—one $100 bill, five $20 bills, three

$10 bills, two $5 bills, and eleven $1 bills—from Appellant’s pockets. Id. at

17, 19.   Near the brown building on Indiana Street, officers recovered a

Newport cigarette box containing six clear Ziploc packets.       Id. at 17-18.

Inside each packet was a green glassine packet stamped with the words “red

devil” and containing heroin.   Id.   Against the wall of the same building,

officers found a black plastic bag containing 24 clear vials of crack cocaine

and one clear Ziploc packet.    Id. at 19.    Inside the Ziploc packet was a

green glassine packet stamped with the words “red devil” and containing

heroin. Id. None of the five buyers were apprehended. Id. at 11-16.

     While handcuffed in the backseat of a marked police car, Appellant

requested to speak with Sergeant Love.       Id. at 20, 49.   Appellant said to

Sergeant Love: “If you take the cuffs off me right now and let me go, you

can keep all the money you got off me.”       Id. at 49.   At the time of this

statement, the money recovered from Appellant was in police possession,

and Sergeant Love was working in his capacity as a Philadelphia police

officer and was wearing his badge. Id. at 50-51, 56.




                                      -3-
J-S06041-17


     Appellant testified that police officers picked him at random out of a

group of people on the street and accused him of selling drugs. Id. at 67-

74. He claimed that he did not offer police officers money, and that another

unknown male in the police car might have offered money to the officers,

although he was unsure what the other male said. Id. at 71-72, 90.

     During closing argument, defense counsel conceded that the trial court

was “possibly faced with a credibility call.” Id. at 92. Following argument,

the trial court found Appellant guilty of all charges. Id. at 95. On March 3,

2016, the trial court imposed sentence. Appellant filed a timely appeal, and

both Appellant and the trial court complied with Pa.R.A.P. 1925.

     Appellant raises three issues on appeal:

        1. The evidence was insufficient as a matter of law to
        sustain [Appellant’s] conviction for [PWID,] because the
        Commonwealth did not offer testimony about what was
        actually exchanged, expert testimony about what was
        likely exchanged, expert testimony that the narcotics in
        question were possessed under circumstances indicating
        an intent to deliver[,] or testimony that the alleged buyers
        were actually in possession of a controlled substance after
        meeting with [Appellant].

        2. The evidence was insufficient as a matter of law to
        sustain [Appellant’s] conviction for conspiracy[,] as there
        was insufficient evidence to show an unlawful agreement
        to distribute controlled substances as there was no
        evidence that [Appellant] was working in concert with
        another and for the reasons set forth in ¶ 1 above.

        3. The evidence was insufficient as a matter of law to
        sustain [Appellant’s] conviction for [b]ribery[,] because the
        money in question was already in the lawful custody of
        police and thus could not be conferred as a benefit or



                                    -4-
J-S06041-17


         pecuniary benefit upon the police officer within [the]
         meaning [of] 18 Pa.C.S. § 4701.

Appellant’s Brief at 7.

      Appellant first contends that the evidence was insufficient to sustain

his conviction for PWID.      He admits that the evidence established his

“constructive possession” of the controlled substances, Id. at 14, but he

insists that the Commonwealth failed to prove what the buyers purchased,

because Officer Banning could not see what the buyers received, and the

officers did not stop any of the buyers.    Id. at 16. In addition, Appellant

considers it “noteworthy that the Commonwealth did not rely on an expert’s

opinion for the proposition that (1) the narcotics in question were possessed

under circumstances indicating an intent to deliver or (2) the conduct

observed by [Officer] Banning was consistent with drug dealing.” Id. at 17.

         The standard we apply in reviewing the sufficiency of the
         evidence is whether viewing all the evidence admitted at
         trial the in the light most favorable to the verdict winner,
         there is sufficient evidence to enable the fact-finder to find
         every element of the crime beyond a reasonable doubt. In
         applying the above test, we may not weigh the evidence
         and substitute our judgment for the fact-finder.            In
         addition, we note that the facts and circumstances
         established by the Commonwealth need not preclude every
         possibility of innocence.        Any doubts regarding a
         defendant’s guilt may be resolved by the fact-finder unless
         the evidence is so weak and inconclusive that as a matter
         of law no probability of fact may be drawn from the
         combined circumstances. The Commonwealth may sustain
         its burden of proving every element of the crime beyond a
         reasonable doubt by means of wholly circumstantial
         evidence. Moreover, in applying the above test, the entire
         record must be evaluated and all evidence actually
         received must be considered. Finally, the finder of fact [,]


                                     -5-
J-S06041-17


         while passing upon the credibility of witnesses and the
         weight of the evidence produced is free to believe all, part
         or none of the evidence.

Commonwealth v. Talbert, 129 A.3d 536, 542-43 (Pa. Super. 2015)

(citation omitted), appeal denied, 138 A.3d 4 (Pa. 2016).

      A person is guilty of PWID if he manufactures, delivers, or possesses

with intent to manufacture or deliver a controlled substance, absent legal

authorization. 35 P.S. § 780-113(a)(30). “Determining whether a person

possessed a drug with an intent to deliver is based upon the totality of

circumstances.” Commonwealth v. Coleman, 130 A.3d 38, 41 (Pa. Super.

2015) (citation omitted), appeal denied, 134 A.3d 54 (Pa. 2016).           If the

quantity of the controlled substance is not dispositive as to the intent, the

court may look to other factors, including:

         the manner in which the controlled substance was
         packaged, the behavior of the defendant, the presence of
         drug paraphernalia, and . . . [the] sums of cash found in
         possession of the defendant.        The final factor to be
         considered is expert testimony. Expert opinion testimony
         is admissible concerning whether the facts surrounding the
         possession of controlled substances are consistent with an
         intent to deliver rather than with an intent to possess it for
         personal use.

Commonwealth v. Roberts, 133 A.3d 759, 768 (Pa. Super. 2016) (citation

omitted), appeal denied, 145 A.3d 725 (Pa. 2016).             Although expert

testimony is admissible to prove PWID, it is not always necessary.          See

Commonwealth       v.   Baker,   72   A.3d    652,   659   (Pa.   Super.   2013)

(Commonwealth was not required to present expert testimony to prove



                                      -6-
J-S06041-17


intent to deliver; “[t]o the contrary, case law states that expert testimony is

important in cases where the other evidence does not establish that

defendant possessed the drugs with the intent to deliver”).

      In this case, the trial court opined:

            The most persuasive factor pointing to [PWID] is the
         behavior of [Appellant] and his co-conspirator. Officer
         Banning [testified] that five times after meeting unknown
         individuals on the street, [Appellant] and his co-
         conspirator retrieved small objects from a concealed
         location. The officer testified credibly that [Appellant] and
         Mr. Platt accessed the concealed locations after receiving
         money from various unknown individuals who were not
         apprehended.     Officer Banning testified that he then
         observed the two men hand small objects to the unknown
         individuals who had given them money. While the officer
         could not see the specific objects [Appellant] handed off,
         the objects were small and consistent in size with the vials
         recovered from the black plastic bag. Officer Banning did
         not observe [Appellant] or Mr. Platt consume the
         substances that were illegally possessed . . .

            The amount and packaging of the contraband recovered
         from both the Newport cigarette box and the black bag
         also tend to show [PWID]. Including the six packets of
         heroin in the cigarette box, the one in the black bag and at
         least four Officer Banning observed Mr. Platt hand to
         unknown individuals, there were at least [eleven] packets
         of heroin in the cigarette box at the start of the
         surveillance. With the [twenty-three] vials of cocaine, the
         amount of narcotics recovered supports this Court’s
         conclusion that they were possessed with intent to
         distribute. The officers found no drug-use paraphernalia
         on either conspirator or in the area surrounding the bag or
         cigarette container.     The fact that the drugs were
         packaged in individual dosages and then contained in
         larger packaging as a group is consistent with intent to
         distribute.




                                      -7-
J-S06041-17


Trial Ct. Op. at 7-8.   We agree with the trial court’s persuasive analysis.

Construed in the light most favorable to the Commonwealth, the evidence

was sufficient to establish the offense of PWID beyond a reasonable doubt.

      Appellant next contends that the evidence was insufficient to prove

PWID because the officers failed to stop the buyers and thus “were unable to

confirm what was actually passed” or show that the buyers were “in

possession of something illegal.” Appellant’s Brief at 16. We disagree.

      Appellant and Platt kept a cigarette box and a black bag around the

corner from where they met with the buyers. In five separate transactions

over a twenty-three minute span, (1) the buyers met with Appellant and/or

Platt and handed one of them United States currency; (2) Appellant or Platt

retrieved items from the cigarette box or bag, and (3) Appellant or Platt

handed these items to the buyers. Shortly after the fifth transaction, police

officers recovered small packets of heroin from the cigarette box and black

bag as well as individual vials of crack cocaine from the black bag.      The

items given to the buyers were similar in size to the heroin packets and

crack vials.   Collectively, this evidence establishes beyond a reasonable

doubt that the items handed to the buyers were controlled substances.

      Appellant also argues that the evidence was insufficient due to the

Commonwealth’s failure to submit expert testimony. We disagree. Although

expert testimony often is helpful in establishing PWID, we have declined to

hold that it is necessary in all cases. Baker, 72 A.3d at 659. In this case,



                                    -8-
J-S06041-17


Appellant’s guilt is clear enough to make expert testimony unnecessary.

Officer Banning observed Appellant and Platt engage in five hand-to-hand

drug sales in broad daylight over the space of twenty-three minutes. Officer

Banning did not observe Appellant consuming any controlled substances; nor

is there other evidence in the record suggesting that Appellant possessed

heroin or crack cocaine for personal use. This evidence clearly demonstrates

that Appellant possessed the heroin and crack cocaine with intent to

distribute them to other individuals.

      In his second argument, Appellant asserts that the evidence was

insufficient to establish criminal conspiracy. A person is guilty of conspiracy

with another person or persons to commit a crime

         if with the intent of promoting or facilitating its commission
         he: (1) agrees with such other person or persons that they
         or one or more of them will engage in conduct which
         constitutes such crime or an attempt or solicitation to
         commit such crime; or (2) agrees to aid such other person
         or persons in the planning or commission of such crime or
         of an attempt or solicitation to commit such crime.

18 Pa.C.S. § 903.

         To sustain a conviction for criminal conspiracy, the
         Commonwealth must establish that the defendant (1)
         entered into an agreement to commit or aid in an unlawful
         act with another person or persons, (2) with a shared
         criminal intent, and that (3) an overt act was done in
         furtherance of the conspiracy.

Commonwealth v. McCall, 911 A.2d 992, 996 (Pa. Super. 2006) (citation

omitted). The overt act necessary to establish criminal conspiracy need not




                                        -9-
J-S06041-17


be committed by the defendant; it need only be committed by a co-

conspirator. Id. Furthermore,

        [c]ircumstantial evidence may provide proof of the
        conspiracy.     The conduct of the parties and the
        circumstances surrounding such conduct may create a
        “web of evidence” linking the accused to the alleged
        conspiracy beyond a reasonable doubt. Additionally:

            An agreement can be inferred from a variety of
            circumstances including, but not limited to, the
            relation between the parties, knowledge of and
            participation in the crime, and the circumstances and
            conduct of the parties surrounding the criminal
            episode. These factors may coalesce to establish a
            conspiratorial agreement beyond a reasonable doubt
            where one factor alone might fail.

Commonwealth v. Irvin, 134 A.3d 67, 76 (Pa. Super. 2016) (citations

omitted).

     The trial court reasoned:

           The Commonwealth offered through Officer Banning
        that [Appellant] and Mr. Platt were standing near each
        other on the same corner. Officer Banning testified that
        the two men were talking together and that individuals
        approached them and conversed with them together as
        well. While Officer Banning testified that the men each
        retrieved narcotics from different sources on the sides of
        the same building, heroin packets with the same labeling
        and coloring were recovered from both the cigarette
        packet Mr. Platt was accessing and the bag [Appellant]
        was accessing.      Although there is no evidence of an
        express agreement between the two men, their actions
        engaging narcotics buyers together as well as the presence
        of the heroin in the same packaging at locations accessed
        by both defendants all are sufficient to prove a conspiracy
        to sell narcotics beyond a reasonable doubt.




                                   - 10 -
J-S06041-17


Trial Ct. Op., at 9-10.   We agree with the trial court that this evidence is

sufficient to sustain Appellant’s conviction for conspiracy to possess

controlled substances with intent to deliver.      See Commonwealth v.

Johnson, 920 A.2d 873, 879 (Pa. Super. 2007), rev’d on other grounds, 26

A.3d 1078 (Pa. 2011) (evidence was sufficient to support conviction for

criminal conspiracy, where “each time [officer] contacted [defendant] to buy

drugs, [defendant] met [officer] at prearranged location, took his order, and

obtained drugs from others positioned nearby”); cf. Commonwealth v.

Murphy, 844 A.2d 1228, 1238-39 (Pa. Super. 2004) (evidence was

sufficient to sustain defendant’s conviction for conspiracy to deliver a

controlled   substance;   when   defendant   brought   drug   dealer   over   to

undercover officer, dealer asked defendant whether officer was a cop, and

defendant replied that he was not, and then dealer immediately asked officer

how much he was willing to spend and how many bags he wanted, and this

indicated that dealer already knew, without having to ask, the sole reason

that defendant had brought him over to officer, namely that officer was a

prospective heroin buyer).

      Appellant insists that there was no conspiracy because Appellant and

Platt “kept drugs in separate locations and were interacting with separate

people.” Appellant’s Brief, at 19. Appellant is incorrect. Appellant and Platt

worked together at the same street corner.             They met jointly with

approaching buyers, kept their drugs in the same vicinity around the corner



                                    - 11 -
J-S06041-17


and collected money from buyers in one another’s presence. Police officers

discovered heroin packets with the same labeling and coloring in both

Appellant’s bag and Platt’s cigarette box. This evidence demonstrates that

Appellant and Platt acted in concert to distribute controlled substances.

      In his final argument, Appellant contends that the evidence was

insufficient to sustain his conviction for bribery. The Crimes Code provides:

“A person is guilty of bribery . . . if he offers, confers or agrees to confer

upon another, or solicits, accepts or agrees to accept from another . . . (3)

any benefit as consideration for a violation of a known legal duty as public

servant or party official.”   18 Pa.C.S. § 4701(a)(3).     “[O]nce the offer to

confer the proscribed benefit, or once an agreement is made, the crime is

complete.” Commonwealth v. D’Angelo, 585 A.2d 525, 528 (Pa. Super.

1991) (citation omitted).

             [I]t is sufficient if the actor believes that he has agreed
         to confer or agreed to accept a benefit for the proscribed
         purpose, regardless of whether the other party actually
         accepts the bargain in any contract sense . . . . The evils of
         bribery are fully manifested by the actor who believes
         that he is conferring a benefit in exchange for official
         action, no matter how the recipient views the transaction. .
         . . Each defendant should be judged by what he thought
         he was doing and what he meant to do, not by how his
         actions were received by the other party.

Commonwealth v. Schauffler, 580 A.2d 314, 316 (Pa. Super. 1990)

(emphasis in original; quotation marks omitted).

      The trial court reasoned:




                                     - 12 -
J-S06041-17


             Under [Schauffler], the driving inquiry is whether
          [Appellant] was attempting to confer the [pro]posed
          benefit.    The fact that the money [Appellant] was
          attempting to confer was [already] in the custody of the
          Philadelphia Police does not change his intent. This Court
          believed the testimony of Sergeant Love that [Appellant]
          intended to convey money upon the police to avoid
          criminal charges.       Furthermore, the Court found
          [Appellant]’s testimony that another individual in the police
          car may or may not have offered Sergeant Love a bribe
          incredible.

Trial Ct. Op., at 10-11. We agree with the trial court that the evidence is

sufficient to sustain Appellant’s conviction for bribery.      In the words of

section 4701(a)(3), Appellant “offer[ed] . . . to confer” money upon

Sergeant Love “as consideration” for Sergeant Love’s “violation of [his]

known legal duty as [a] public servant” to arrest Appellant for possession

with intent to deliver and conspiracy.        Id.   The fact that Sergeant Love

rejected Appellant’s offer or that the money was already in the hands of the

police is of no moment.        Schauffler, 580 A.2d at 316.         The critical

consideration is that Appellant believed that he was conferring a benefit on

Sergeant Love in exchange for Sergeant Love’s violation of his duties as a

police officer.

      Judgment of sentence affirmed.




                                     - 13 -
J-S06041-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/24/2017




                          - 14 -